Candler, Justice.
The plaintiff filed a petition in the Superior Court of Glynn County against his divorced wife and prayed for a rule nisi requiring her to show cause at a time and place to be fixed by the court why a judgment or decree of that court which awarded custody of two of their minor children to her with “reasonable visitation rights” in him should not be construed. An oral motion to dismiss his petition on the ground that it stated no cause of action for the relief sought was overruled and the exception is to that judgment. Held:
It is settled by the decisions in Carswell v. Shannon, 209 Ga. 596 (74 SE2d 850) and Evans v. Allen, 212 Ga. 193 (91 SE2d 518) that judgments and decrees speak for themselves and that our rules of procedure, practice and pleading in civil actions make no provision for a proceeding to construe them. This being-true, the plaintiff’s motion failed to state a cause of action for the relief sought and the oral motion to dismiss it for that reason should have been sustained.

Judgment reversed.


All the Justices concur.